United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3113
                        ___________________________

                                     S’cie Ward

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Kramer School Art Loft Limited Partnership, An Arkansas Limited Partnership; J.
 Scott Grummer, individually and as Executive Director of the Downtown Little
Rock Community Development Corporation; Downtown Little Rock Community
 Development Corporation; Downtown Little Rock Redevelopment Corporation;
 John Shiver, individually and as Executive Director of First Capital Residential,
LLC; First Capital Residential, LLC; Arkansas Development Finance Authority;
All the Right Moves, Inc.; City of Little Rock, Arkansas; Paul Esterer; Todd Alan
                            Rice; Rose Mary Epperson

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                              Submitted: July 7, 2016
                               Filed: July 14, 2016
                                  [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       S’cie Ward appeals following the district court’s1 adverse grant of summary
judgment in her action raising claims under 42 U.S.C. § 1982 and other federal
statutes, as well as under state law. As to the district court’s determination that some
claims against certain parties were barred because Ms. Ward had not raised them as
compulsory counterclaims in a prior unlawful-detainer action against her in state
court, we agree with the district court’s well-reasoned analysis of those claims.2 See
Brown v. Louisiana-Pacific Corp., 820 F.3d 338, 344 (8th Cir. 2016) (reviewing de
novo grant of summary judgment); see also Teddler v. Am. Railcar Indus., Inc., 739
F.3d 1104, 1111 (8th Cir. 2014) (remedy for ineffective assistance of counsel in civil
case is suit against attorney for malpractice). The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.
      2
       The grant of summary judgment on these claims is the only apparent challenge
Ms. Ward raises on appeal, and thus her other claims are waived. See Hess v. Ables,
714 F.3d 1048, 1051 n.2 (8th Cir. 2013) (claim is waived where there is no briefing
on why dismissal was improper).

                                          -2-